            Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 1 of 69                        FILED
                                                                                        2019 Nov-15 PM 02:22
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                      IN UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA

ROY S. MOORE,                              )
                                           )      Case No. __________
                Plaintiff,                 )
                                           )
v.                                         )      COMPLAINT
                                           )
GUY CECIL,                                 )
PRIORITIES USA,                            )
SENATE MAJORITY PAC (SMP),                 )
BULLY PULPIT INTERACTIVE LLC,              )
WATERFRONT STRATEGIES, AND                 )
FICTITOUS PARTIES, OTHERWISE               )
UNKNOWN, WHO ARE                           )
RESPONSIBLE FOR FUNDING,                   )
PRODUCING, OR PLACING THE                  )
DEFAMATORY ADVERTISEMENTS                  )
DESCRIBED IN THIS COMPLAINT,               )
                                           )
                Defendants.                )


                                     INTRODUCTION

       Plaintiff Roy Stewart Moore, former Chief Justice of the Supreme Court of

Alabama (“Judge Moore”) brings this action against Guy Cecil, Priorities USA

(“Priorities”), Senate Majority PAC (“SMP”), Bully Pulpit Interactive LLC (“Bully

Pulpit”), and Waterfront Strategies, (“Waterfront”), for defamation, defamation by

implication, and intentional infliction of emotional distress.

                              JURISDICTION AND VENUE

       1.       Because the parties are completely diverse in citizenship and the amount in

controversy exceeds $75,000, this Court has diversity jurisdiction. 28 U.S.C. § 1332.



                                           1
            Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 2 of 69




       2.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2). A substantial part of

the events or omissions giving rise to the claim occurred in this judicial district.

                                         PARTIES

       3.       Plaintiff Roy Moore is a citizen of the State of Alabama.

       4.       Defendant Guy Cecil is the Chairman of defendant Priorities USA. He was

executive director of the Democratic Senatorial Campaign Committee in 2012 and 2014.

Defendant Priorities USA (“Priorities USA”) is a 501(c)(4) nonprofit that has its

principal place of business in the District of Columbia.

       5.       Defendant Senate Majority PAC (“SMP”) is a Super PAC that has its

principal place of business in the District of Columbia.

       6.       Defendant Bully Pulpit Interactive LLC (“Bully Pulpit”) is a marketing

services company that has its principal place of business in the District of Columbia.

       7.       Defendant Waterfront Strategies (“Waterfront Strategies”) is a media-

buying firm that has its principal place of business in the District of Columbia.

       8.       Fictitious parties are individuals or entities, otherwise unknown, who are

responsible for funding, producing, or placing the defamatory advertisements described

in this complaint.

                                           FACTS

I.     Background

       9.       On September 25, 2017, Plaintiff Roy Moore won a run-off election to

become the Republican nominee for the unexpired term of Alabama Senator Jeff

Sessions who had resigned to be appointed Attorney General of the United States. Judge


                                            2
        Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 3 of 69




Moore faced Democratic Party nominee Doug Jones in a special election on December

12, 2017.

       10.   On November 6, 2017, the Highway 31 Super PAC (“Highway 31”) filed a

statement of organization with the Federal Election Commission (“FEC”) and was

assigned ID# C00659896. The listed address of Highway 31 was in Birmingham,

Alabama and its treasurer was Edward Still, a Birmingham attorney.

       11.    Although Highway 31 appeared to be an Alabama organization, it was a

conduit for SMP and Priorities, national campaign organizations allied with the

Democratic Party, to pour money into attack ads against Judge Moore without voters

being aware that the ads were funded by out-of-state entities. The choice of the name

“Highway 31,” which refers to a north-south Alabama highway that provides local

connections parallel to Interstate I-65, was part of the subterfuge. By choosing a name

tied to Alabama geography, the creators and controllers of the Highway 31 Super PAC

sought to conceal the reality that it was merely a puppet organization manipulated by

national Democratic Party interests.

       12.   Bully Pulpit, a digital media production and placement firm, was the

vendor that Priorities used to place digital media attack ads against Judge Moore through

the instrumentality of Highway 31. Waterfront Strategies, a Democratic-aligned media

buying firm, was responsible for placing TV ads for Highway 31 under the direction of

SMP.

II.    Shopping-Mall Ad

       13.   Between November 27 and December 6, 2017, Highway 31 ran a 30-


                                         3
        Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 4 of 69




second ad close to 1000 times on network TV in Alabama (ABC, CBS, NBC, and Fox)

that accused Judge Moore of “soliciting sex from young girls” at the Gadsden Mall. The

“shopping mall” ad showed footage of a parking lot and the interior of a mall with the

following text overlay that was read, except for the citations, by a voice-over announcer.

See Exhibit A for screenshots of the ad.

      What do people who know Roy Moore say?

      “Moore was actually banned from the Gadsden mall ... for soliciting
      sex from young girls.”

             —New American Journal, 11/12/2017

      One he approached “was 14 and working as Santa’s helper.”

             —AL.com 11/13/2017

      “These stories have been going around this town for 30 years.”

             —Blake Usry, AL.com, 11/13/2017

      “These women are being skewered for the truth.”

             —Teresa Jones, AL.com, 11/13/17

      Gadsden Police Officer: “I actually voted for Moore ... but I’m
      basically disgusted now.”

             —Gadsden Police Officer, TNY.com, 11/13/2017

      Highway 31 is responsible for the content of this advertising.

      14.    The topic sentence of the ad that all the other quotations support, is that

“Moore was actually banned from the Gadsden mall ... for soliciting sex from young

girls.” The cited source is an online news and opinion site of journalist Glynn Wilson, an

early supporter of Doug Jones. The full sentence in Wilson’s article states: “Sources tell


                                           4
          Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 5 of 69




me Moore was actually banned from the Gadsden Mall and the YMCA for his

inappropriate behavior of soliciting sex from young girls.” 1 Wilson does not identify

those sources. Thus, Highway 31’s assertion that “people who know Roy Moore” say he

was banned from the mall for soliciting sex has no factual support. Wilson does not claim

he had such knowledge nor that his unnamed sources did.

       15.        Although the lead assertion in the ad had no factual support, Highway 31

marshaled four other unrelated quotes to create the illusion that Wilson’s assertion had

been validated by others. The first three quotes are from an AL.com article of November

13, 2017. See highlighted portions of Exhibit B. The first quote in support of the

proposition that Judge Moore solicited sex from young girls at the Gadsden mall is that

“One he approached ‘was 14 and working as Santa’s helper.’” But the AL.com article,

from which the latter part of the sentence is quoted, says nothing about soliciting sex. The

article states:

       Wendy Miller told The Post that she was 14 and working as Santa’s helper
       at the Gadsden Mall in 1977 when Moore first spoke with her and told her
       she looked pretty. Two years later, when she was 16, he asked her out on
       dates, although her mother wouldn’t let her go.

       16.        Speaking to someone, making a compliment, and asking a person out are

not the same as “soliciting sex.” No one who was not reckless with the truth or

intentionally seeking to lie about Judge Moore, would hold otherwise. Highway 31’s

controllers deliberately juxtaposed the AL.com reporting with Glynn Wilson’s


1
  Glynn Wilson, Politics Makes Strange Bedfellows, but Jesus. Not this (Nov. 12, 2017) (emphasis
added), https://www.newamericanjournal.net/2017/11/politics-makes-strange-bedfellows-but-jesus-not-
this.


                                             5
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 6 of 69




unvalidated assertion to create the false impression that Judge Moore solicited sex from a

14-year-old Santa’s helper at the mall. The very source they cite in the ad refutes that

statement. Thus, SMP and Priorities, who funded and controlled Highway 31, recklessly

or deliberately twisted sources to broadcast an outrageous lie. The very article they relied

on reveals their deception. And why? J.B. Poersch, the President of SMP, explained: “We

are interested in winning. We do what we need to in order to win.” Newsmakers with J.B.

Poersch, C-SPAN.org (Aug. 17, 2017).

       17.    The second AL.com quote in support of the “soliciting sex” assertion is that

“[t]hese stories have been going around this town for 30 years.” But the stories Blake

Usry was referring to were not about soliciting sex from young girls at the mall. As the

AL.com article stated:

       And yet people who lived in Etowah County during that time have said
       Moore’s flirting with and dating much younger women and girls was no
       secret.

       “These stories have been going around this town for 30 years,” said Blake
       Usry, who grew up in the area and lives in Gadsden. “Nobody could
       believe they hadn’t come out yet.”

       Usry, a traveling nurse, said he knew some girls that Moore tried to flirt
       with.

       “It’s not a big secret in this town about Roy Moore,” he said. “That’s why
       it’s sort of frustrating to watch” the public disbelieve the women who have
       come forward, he said.

       Flirting and dating are not the same as soliciting sex. No one who was not

recklessly indifferent to the truth or deliberately seeking to blacken Judge Moore’s name

would claim otherwise. But Highway 31’s masters did not let truth impede them.



                                          6
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 7 of 69




       18.     The third quote in the ad from the AL.com article is from Teresa Jones

whose tenure in the Etowah County District Attorney’s office overlapped for one year

with that of Judge Moore. The ad quotes her statement: “These women are being

skewered for the truth.” The supposed truth, according to the Highway 31 ad, is that

Judge Moore solicited sex from young girls at the Gadsden Mall. But Jones statements

quoted in the AL.com article do not allege that Judge Moore solicited sex at the mall.

Jones spoke of “common knowledge about Roy’s propensity for teenage girls,” which

she clarified to mean “that Roy dated high school girls.” See Exhibit B. Again, Highway

31 is deceptively quoting and citing an article to support a proposition unrelated to what

the article actually said.

       19.     The shopping-mall ad concludes with a quote from TNY.com. TNY.com is

short for “The New Yorker.” Their standard URL is newyorker.com, but those that ran

Highway 31 did not want the name “New York” in the ad. They instead used the cryptic

and uninformative abbreviation TNY.com.

       20.     The quote, taken from a New Yorker article of November 13, 2017, ascribes

to an unnamed police officer the statement that “I’m basically disgusted now.”2 The

reasonable implication from the ad is that the officer, who formerly voted for Judge

Moore, is disgusted to learn that Judge Moore had been soliciting sex from young girls at

the mall. But the New Yorker article says only that the police officer was “appalled” at

Moore’s statement that “he’s never dated anybody without their mother’s permission.”

2
 Charles Bethea, Locals Were Troubled by Roy Moore’s Interactions with Teen Girls at the Gadsden
Mall,     https://www.newyorker.com/news/news-desk/locals-were-troubled-by-roy-moores-interactions-
with-teen-girls-at-the-gadsden-mall (Nov. 13, 2017).


                                              7
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 8 of 69




However “disgusting” that might be, it has no relationship to the ad’s allegation of

soliciting sex from young girls at the mall. Again, the masters of Highway 31 have pulled

a quote out of context. Asking a mother for permission to date her daughter is a

gentlemanly gesture, not an act of sensual solicitation.

       21.    From beginning to end the shopping mall ad is a deliberately constructed

maze of lies and deception. Defamation was not something that the powers behind

Highway 31 accidentally or unintentionally stumbled into but was instead a weapon of

choice consistently employed to annihilate a targeted political opponent.

       22.    On December 5, 2017, after the shopping mall ad had been running

statewide on network TV for over a week, Judge Moore through his attorney sent a cease-

and-desist letter to 12 Alabama TV stations. See Exhibit C. The letter pointed out that,

contrary to the opening question: “What do people who know Roy Moore say?”, no one

quoted in the ad had any firsthand knowledge of the allegations of sexual misconduct. In

fact, “the people quoted in the ad were alleging hearsay and third-hand gossip and do not

‘know Roy Moore’ at all.” Furthermore, the accusation that Judge Moore was banned

from the Gadsden Mall for soliciting sex from young girls was “doubly false.”

       The truth is that Judge Moore was never banned from any mall for any
       reason, as confirmed by the then-manager of the Gadsden Mall.
       Furthermore, the truth is that Moore never solicited sex from young girls at
       the Gadsden Mall and no such false accusation has been alleged by anyone.

       23.    The demand letter noted the ad’s implication that Judge Moore approached

a 14-year-old girl for sex. “The truth is that Wendy Miller ... never alleged that Moore

solicited her for sex at the mall or anywhere else.” Accordingly, “[t]he facts make clear



                                           8
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 9 of 69




that the allegations in these attack ads are patently false and known by Highway 31

political action committee to be false.” (emphasis added).

       24.    The TV stations received the letter on Tuesday, December 5 and notified

Highway 31. The last day the shopping mall ad ran on any TV station in Alabama was

December 6, a tacit admission that the charges in the letter were correct.

       25.    Additional evidence demonstrates that Highway 31 ran the shopping mall

ad in defiance of evidence of its falsity. The “shopping mall” ad ran close to 1000 times

on network TV in Alabama during the two weeks before the election. Yet, by Monday,

November 27, the day the ad began running, defendants had information that the mall

ban story was fictitious.

       26.    A New Yorker article of November 13, cited in the shopping-mall ad,

quoted a former Gadsden mall manager as saying that he did not recall Roy Moore being

banned from the mall. The Barnes Boyle interview with WBRC (FOX-Birmingham), in

which the former manager of the Gadsden Mall stated that to his knowledge Judge Moore

“was not banned from the mall,” took place on November 16, 11 days before the

shopping mall ad began running.

       27.    Between November 16 and November 18, the Barnes Boyle interview on

WBRC was widely reported in conservative media, including the Washington Examiner,

Breitbart News, The Gateway Pundit, Western Journalism Review, Daily Wire, and

American Thinker.

       28.    On November 20, the Moore campaign issued a press release that included

the Barnes Boyle statement and also the statements of Johnny Adams and Johnnie V.


                                          9
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 10 of 69




Sanders that refuted the mall-ban story. AL.com ran a full story on those statements

quoting them in full. See Exhibit D. Other media that ran this story on November 20 and

21 included the Alabama Reporter, New American, The Blaze, and Talking Points Memo.

       29.      Defendants intentionally disregarded these stories in crafting the shopping

mall ad, which falsely stated that Judge Moore “was actually banned from the Gadsden

mall.” Even Glynn Wilson, whom Highway 31 quoted as its source for the mall ban

story, retracted his allegation in a published article on November 27.3 Highway 31 was

not deterred.

       30.      Besides ignoring readily available evidence that the mall ban was fictitious,

Highway 31 and its controllers, as stated above, brazenly stated that Judge Moore was

banned from the mall for soliciting sex from young girls. No evidence at all supported

that claim which relied on anonymous sources that the ad creators sought to buttress

through supporting quotes they deceptively wrested from context.

III.   Sexual predator ad

       31.      One Highway 31 ad that ran on digital media, including before YouTube

videos, used the following text overlay and voice over:

       If you don’t vote

       and Roy Moore — a child predator — wins,

       could you live with that?


3
  Glynn Wilson, “Gadsden Alabama Unfairly Targeted by National Media in Roy Moore Sex Scandal,”
https://www.newamericanjournal.net/2017/11/gadsden-alabama-unfairly-targeted-by-national-media-in-
roy-moore-sex-scandal (Nov. 27, 2018).



                                             10
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 11 of 69




        Your vote is public record,

        and your community will know

        whether or not you helped stop Roy Moore.

        Tuesday, December 12th, vote for Doug Jones for Senate.

        Paid for by Highway 31 and not authorized by any candidate or
        candidate’s committee. WWW.HIGHWAY31.COM

See Exhibit E for screenshots of the ad.

        32.     The “child predator” language is defamatory per se. The loaded term

“sexual predator” typically applies to convicted sex offenders who are liable to reoffend.

A faculty member at the University of Alabama School of Law stated: “The single most

common dehumanizing term used to describe convicted sex offenders was ‘sexual

predators.’” That term deliberately “compar[es] the actions of animals that hunt and kill

other animals to sexual offenders’ pursuit and sexual victimization of children.”4 Without

any evidence to support labeling Judge Moore as a sexual predator, Priorities USA, SMP,

and Bully Pulpit deliberately chose the inflammatory language of predation to shock the

electorate. To reinforce the deception, the ad pictured a young girl who could not have

been more than ten years old. Exhibit E.

        33.     The assertion that “your vote is public record,” although not directly

defamatory of Judge Moore, sought to intimidate voters into voting for his opponent, lest

they be exposed as voting for a “child predator.” This tactic, a direct attack on the

sanctity of the secret ballot and a deliberate effort to capitalize on the “child predator”

4
 Daniel M. Filler, Making the Case for Megan’s Law: A Study in Legislative Rhetoric, 76 Ind. L. J. 315,
338-39 (2001).


                                                11
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 12 of 69




charge, drew the ire of Alabama Secretary of State, John Merrill. In an official press

release he stated: “Reports from several sources indicate a targeted effort to misinform

and confuse voters regarding whether an individuals’ voting record would be available to

the public. No individual voting record is made available to anyone at anytime, including

the voter who cast the ballot.” See Exhibit F-1. Secretary Merrill provided an internet link

to the ad, which is the one quoted above in ¶ 31 and depicted in Exhibit E.

       34.     Secretary Merrill further stated: “We have communicated with the

individual(s) that created the video and have expressed to them the misinterpretations

presented in this political commercial. Monday [Dec. 4], the PAC responded to the Office

and indicated they would not amend nor take out any of the information in the ad.” In

fact, according to a Highway 31 spokesman, the PAC “was in contact with Google to

ensure the ad runs through election day.”5

       35.     “We have seen the contents of the ad and it is voter intimidation,” Merrill

said to AL.com.6 In the face of a direct request from the Alabama Secretary of State,

Highway 31 refused to modify or remove its “sexual predator” ad that was designed “to

misinform and confuse voters” as to the secrecy of their ballots.

       36.     Not to be thwarted by the brazen effrontery of Highway 31, Secretary

Merrill directly contacted Google to have the ad removed from YouTube. His December

6 press release on the matter (see Exhibit F-2) stated:


5
  Melissa Brown, Secretary of state asks Google to remove anti-Moore ad, Montgomery Advertiser (Dec.
7, 2017).
6
  Amy Yurkanin, Pro-Doug Jones ad provokes concerns about voter intimidation, AL.com (Dec. 4,
2017), https://www.al.com/news/index.ssf/2017/12/pro-doug_jones_ad_provokes_con.html.


                                              12
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 13 of 69




        Secretary Merrill’s team contacted the Media and Advertising team at
        Google (YouTube’s parent company) and through several intense
        discussions and many references to Alabama State Law the team at Google
        felt the ad should be “disapproved” and that it was in violation of the
        AdWords advertising policies.

        The ad has been removed by Google and was done so at the request of the
        Alabama Secretary of State’s Office.

        37.     Highway 31 provided the following Orwellian explanation to the media in

defense of the ad:

        The Secretary of State is distorting the intent of the ad. Whether or not
        someone votes is public knowledge. The ad is not improper. Standing up
        and voting against Roy Moore on December 12 is critically important to the
        future of our state and we are going to make sure all Alabamians know
        that.7

This rationalization is wholly unpersuasive. The statement that “[w]hether or not

someone votes is public knowledge” is true, but that is not what the ad asserts. The ad

says that “[y]our vote is public record.” That is flatly untrue. How someone votes is not

public record. This irrelevant and misleading “explanation” is evidence that Highway 31

understood what it was doing and deliberately lied to the electorate to benefit Jones’s

candidacy.

        38.     The lesson of this episode is that the backers of Highway 31 were utterly

unscrupulous in pursuing their single minded objective of defeating Judge Moore by any

means, no matter how unethical. Their stubborn refusal to withdraw an ad that struck at

the integrity of the electoral process indicates that their pursuit of political advantage


7
 Olivia Stump, Secretary of State Criticizes, Clarifies Inaccurate Information on Ad, WKRG.com,
https://www.wkrg.com/news/national/secretary-of-state-criticizes-clarifies-inaccurate-information-on-
ad_20180108080022666/906237546 (Dec. 5, 2017).


                                                13
        Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 14 of 69




recognized no ethical limits. Their intentional flouting of basic norms of American

democracy is evidence of their willing and reckless disregard of the truth in framing

attack ads against Judge Moore. No means, however unscrupulous, and no lie, however

outrageous, was out of bounds for them. The only test was: will the tactic work to defeat

Judge Moore? As J.B. Poersch, the President of SMP, explained to C-SPAN: “We are

interested in winning. We do what we need to in order to win.” Newsmakers with J.B.

Poersch, C-SPAN.org (Aug. 17, 2017).

       39.    Another example of Highway 31’s willful embrace of deceit was a direct-

mail piece that imitated a Montgomery Advertiser headline, as if that major Alabama

newspaper had published the ad content. The paper’s cease-and-desist letter to Highway

31 stated: “Your actions are intentionally confusing members of the public concerning

the source of the ad,” leaving the impression that it was an Advertiser production. See

highlighted portion of Exhibit G. Highway 31’s defiance of the Secretary of State and its

production of a counterfeit Advertiser front page are evidence that its lies about Judge

Moore were not inadvertent or good-faith error but were instead an integral part of an

intentional strategy to deceive the public for political gain.

IV.    Guy Cecil’s Personal Defamation of Judge Moore

       40.    On Twitter, Guy Cecil, Chairman of Priorities USA, asserted as fact that

Judge Moore had engaged in criminal sexual conduct. He did not use qualifying

adjectives such as “accused” or “alleged.” In separate tweets on December 6, 2017, Cecil

described Judge Moore as “a Republican pedophile” and “a sexually assaulting

pedophile.” Several days later, Politico reports, Cecil described Judge Moore as


                                            14
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 15 of 69




“someone who has sexually assaulted young women.” 8 On election day, Cecil tweeted:

“To the @GOP, we will never forget that you chose to support a child predator ....” He

further stated as fact that Judge Moore was “a predator who stalked young girls and

assaulted them.” See Exhibit H-1.

       41.     On election night after the returns came in, Cecil issued a press release

echoing the “sexual predator” ad his organization had produced for Highway 31. “Donald

Trump and national Republicans,” he stated, “supported a child molester.” But “Priorities

USA was proud to stand up for Doug and against a pedophile ....” Just as Priorities

through Highway 31 had boldly insisted that anyone who voted for Judge Moore would

be publicly shamed, so its chairman recklessly repeated without qualification that Judge

Moore was “a child molester” and “a pedophile.”9 See Exhibit H-2. The Chicago Sun

Times reprinted the press release in full.10

V.     Defendants Priorities and SMP, as the creators and controllers of Highway
       31, are responsible for its attack ads against Judge Moore.

       42.     Senate Majority PAC was not a mere passive contributor to Highway 31.

Instead, Senate Majority PAC controlled Highway 31, which was an alter ego of this

Democratic Party ad funding powerhouse. 11 Senate Majority PAC’s attempt to conceal its



8
   Edward-Isaac Dover, Why Democrats win even if they lose in Alabama, Politico (Dec. 10, 2017),
https://www.politico.com/story/2017/12/10/democrats-alabama-roy-moore-doug-jones-288631
9
     Priorities      USA      Congratulates      Senator-elect     Doug     Jones   (Dec. 12, 2017),
https://priorities.org/press/priorities-usa-congratulates-senator-elect-doug-jones.
10
    Reaction: Trump, others weigh in on Jones’ historic victory over Moore (Dec. 12, 2007),
https://chicago.suntimes.com/columnists/democrat-jones-beats-republican-moore-in-alabama-senate-
battle-react/
11
   Senate Majority PAC’s sole mission is to “protect and expand the number of Democrats in the U.S.
Senate.” https://www.senatemajority.com/ourwork.


                                               15
        Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 16 of 69




control of Highway 31 merely highlighted the reality that Highway 31 was its

instrumentality.

       43.    Campaign Legal Center (“CLC”) is the foremost public-interest law firm

that acts as a private attorney general to enforce federal election law. See

campaignlegalcenter.org. Their post-election complaint to the Federal Election

Commission (“FEC”) exposed the shell game Senate Majority PAC and Priorities USA

played to conceal their control of Highway 31.12

       A.     SMP and Priorities USA deliberately conceal from Alabama voters
              their control of Highway 31.

       44.    Highway 31, in fact, was a straw PAC whose sole purpose was to disguise

the identity of the puppet masters who controlled it. Senate Majority PAC and Priorities

USA apparently did not want to buy ads in Alabama in their own names “to avoid further

identifying Jones with the national Democratic Party.”13

       45.    In its last pre-election report on November 30, 2017, Highway 31 disclosed

over $1 million in expenditures on ads for Jones and against Moore, making it the largest

outside supporter of Jones’s candidacy. Yet in that same report Highway 31 stated that it

had received no contributions and that the “expenditures” were all debts owed to its

vendors. In other words, the primary vendors for the ads, defendants Bully Pulpit and

Waterfront Strategies, both long-term Democratic Party vendors, apparently developed

and placed over $1 million in ads without receiving any payment. Furthermore, on the
12
   See Campaign Legal Center, Complaint Against Highway 31 to the Federal Election Commission,
http://www.campaignlegalcenter.org/document/complaint-against-highway-31-federal-election-
commission (March 5, 2018).
13
   Michael Scherer, Democratic group attacks Roy Moore without disclosing donors, Washington Post
(Dec. 1, 2017).


                                             16
          Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 17 of 69




closing date for the pre-election report Highway 31 also had no revenue with which to

pay for those ads. The vendors either were making an unreported in-kind contribution or

else they had a secret assurance that the bill would be paid from a heretofore undisclosed

source.

        46.     Neither media firm had ever done business before with Highway 31, which

had only been formed on November 6, two days before ads began to appear in its name.

As the Campaign Legal Center stated in its complaint to the FEC about Highway 31: “It

is hard to believe that the vendors here would, in the ordinary course of business, extend

hundreds of thousands of dollars in credit to an entity that was formed just weeks earlier

and had a total of $0 in its bank account.” CLC complaint (March 5, 2018), ¶ 24.

        47.     The powers behind Highway 31 and the guarantors of payments to the well-

established Democratic-Party media firms were defendants Senate Majority PAC and

Priorities USA.14 The cooperation of the vendors in the scheme to disguise the funding

source required an absolute assurance of ultimate payment which could only have been

obtained from customers whose previous payment history with them was impeccable and

14
   Priorities USA is a 501(c)(4) affiliate of Priorities USA Action, a Super PAC “mistakenly” listed on a
Highway 31 FEC report as a funding source. See Andrew Kerr, Legal Group Files Complaint Against
Pro-Doug Jones Super PAC For Concealing Donor Identities, DailyCaller.com (March 5, 2018) (citing
Priorities USA communications director, Josh Schwerin, explaining that Highway 31’s report of receiving
a contribution from Priorities USA Action confused that organization with Priorities USA). According to
its filings with the FEC, Priorities USA Action made no contributions to Highway 31 in the second half
of 2017. See http://docquery.fec.gov/pdf/440/201810019124271440/201810019124271440.pdf.

         Because Priorities USA is a 501(c)(4) “nonprofit,” it does not have to disclose its donors, a useful
dark-money dodge for this supposed “social welfare” organization. See generally Robert Maguire, In the
service of social welfare, Democratic operatives get IRS seal of approval, OpenSecrets.org (April 19,
2017). In 2016, as part of its social-welfare activity, Priorities USA gave $1.3 million to the Planned
Parenthood Action Fund. See Priorities USA Form 990 (2016), Schedule I, Part IV,
https://www.guidestar.org/FinDocuments/2016/474/596/2016-474596232-0eb6e073-9O.pdf.



                                                  17
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 18 of 69




whose access to sufficient funds to make the payments was beyond question.15 Both

Senate Majority PAC and Priorities USA, which together provided 94% of the funding

for Highway 31, satisfied those requirements. See Exhibit I-1 (Contributions to Highway

31). Bully Pulpit Interactive and Waterfront Strategies, therefore, were in fact producing

and placing ads for SMP and Priorities, not for the straw organization known as Highway

31 whose sole purpose for existence was to disguise the source of funding for the

defamatory attack ads against Roy Moore until the election was over. Highway 31,

explained CNN, “allowed national Democrats to keep their involvement in the Alabama

race quiet until they filed campaign finance reports a month after the election.”16

       48.     That Highway 31 filed for termination the same day it filed its mandatory

year-end report is further evidence that it was no more than an alter ego for Senate

Majority PAC and Priorities USA. Once its function to disguise the source of funding for

the anti-Moore ads was accomplished, the Highway 31 sock puppet was thrown away. Its

lifespan was a mere 10 weeks.

       49.     Brendan Fischer, who authored CLC’s complaint to the FEC about

Highway 31, called the gambit “a shady scheme to deprive voters of information about

who is trying to influence them.” 17 “I think it’s likely,” he later added, “that national


15
    SMP raised and spent over $90 million in 2016. Senate Majority PAC, OpenSecrets.org,
https://www.opensecrets.org/pacs/lookup2.php?strID=C00484642&cycle=2016.
Priorities raised and spent close to $17 million the same year. Priorities USA Form 990 (2016),
https://apps.irs.gov/pub/epostcard/cor/474596232_201612_990O_2018010815096184.pdf
16
   Eric Bradner, Priorities USA to spend $75 million on 2018 midterms, CNN.com (Jan. 31, 2018),
https://www.cnn.com/2018/01/31/politics/priorities-usa-midterm-spending/index.html.
17
   Lachlan Markay, The Super PAC Attacking Roy Moore Won’t Disclose Its Donors Before the Vote, The
Daily Beast.com (Dec. 1, 2017).


                                             18
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 19 of 69




Democrats wanted to create the appearance of Highway 31 being a local organization and

wanted to disguise the fact that the true sources of the group’s support were coming from

out of the state and national Democratic donors.”18 The Anniston Star lamented:

       The trove of shadowy Facebook ads that flooded our state last year during
       the special U.S. Senate election between Roy Moore and Doug Jones was a
       textbook case of outside, unnamed groups attempting to influence our
       election with misleading or false claims. Voters are either lied to, led to
       believe half-truths or considered too disinterested or poorly educated to see
       through the charade. We deserve better.

Editorial: Misleading claims in an Alabama Election, (Anniston Star, May 29, 2018)

       50.     Adam Muhlendorf, spokesman for Highway 31, while refusing to disclose

its donors, nonetheless admitted that “[w]e are a single-issue PAC that was formed for

the sole purpose of helping Doug Jones be the next senator from Alabama.”19 Senate

Majority PAC spokesman, Chris Hayden, explained: “The face of this was Adam

Muhlendorf, an Alabama voter and political consultant.”20

       51.     A day before the election Politico.com revealed who controlled Highway

31.

       A mystery super PAC backing Democrat Doug Jones in Alabama is
       controlled by a pair of groups closely aligned with the national Democratic
       Party ....

       Highway 31 ... is a joint project of two of the largest national Democratic
       super PACs — Senate Majority PAC and Priorities USA Action ....”
       ....

18
   Andrew Kerr, Legal Group Files Complaint Against Pro-Doug Jones Super PAC For Concealing
Donor Identities, DailyCaller.com (March 5, 2018).
19
   Michael Scherer, Democratic group attacks Roy Moore without disclosing donors, Washington Post
(Dec. 1, 2017).
20
  Chip Brownlee, Democratic Senate Majority PAC pumped $6 million into US Senate race, backed pro-Jones
Highway 31 PAC, ALReporter.com (Dec. 28, 2017).


                                               19
         Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 20 of 69




       Though Birmingham lawyer Edward Still is listed as the group’s treasurer,
       it was, in fact, founded jointly with Senate Majority PAC, the outside group
       closely tied to Democratic leadership in the Senate.
       ....
       The pair of Washington-based super PACs are two of the largest in
       Democratic politics. Priorities spent at least $190 million to try and elect
       Clinton in 2016, while Senate Majority spent more than $90 million in that
       election cycle.21

       52.     Once Jones was elected, the mask came off and the puppet masters crowed

about the success of their scheme. “This race was about whether or not an alleged child

molester would represent Alabama in the Senate,” said Chris Hayden, SMP

communications director. “And to help ensure that did not happen, we chose to keep the

focus on Alabama and the voters of that state.”22 Hayden directly attributes Highway 31’s

advertising to Senate Majority PAC. In particular, his admission connects SMP to

Highway 31’s defamatory shopping-mall ad.23 Highway 31 was the mechanism “to keep

the focus on Alabama” and to hide SMP’s control of the defamatory campaign against

Judge Moore. As the Associated Press reported two weeks after the election:

       Chris Hayden, spokesman for the Senate Majority PAC, said Tuesday [Dec.
       26] that the group was the primary backer of the PAC called Highway 31,
       which spent $6 million on hard-hitting advertising, mailings and other
       efforts to help defeat Republican Roy Moore.
       ....
       “Yes, SMP was the contributor to Highway 31. There were a few small
       donations when Highway 31 became public, but it was predominantly
       funded by SMP,” Hayden wrote in an email.
       ....

21
    Gabriel Debenedetti, Secret super PAC backing Jones in Alabama exposed, Politico.com (Dec. 11,
2017). Politico misnamed Priorities USA as Priorities USA Action. See note 13.
22
   Ashley Balcerzak, How Democrats use ‘dark money’ — and win elections: Alabama's special election
is a case study in liberals’ furtive affair with secret cash, PublicIntegrity.org (Feb. 20, 2018).
23
   When the Washington Post published its allegations about Judge Moore, Senate Majority PAC posted a
link to the article on its Facebook page and added the comment: “We all knew Roy Moore was bad, now
we know he’s even worse.” https://www.facebook.com/majoritypac (Nov. 13, 2017).


                                              20
        Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 21 of 69




       Hayden said the Senate Majority PAC implemented a comprehensive
       program that included: $1.5 million on digital advertising in partnership
       with Priorities USA; $2 million on television and radio; $2 million on a
       voter turnout operation in partnership with BlackPAC; $700,000 on direct
       mailings.24

       53.    The Highway 31 media and direct-mail spending that Hayden attributes to

SMP amounts to $4.2 million, almost identical to the $4.3 million in expenditures

Highway 31 reported to the FEC. Of that amount, Bully Pulpit received $1.4 million for

placing online advertising and for media production costs, and Waterfront Strategies

received $2.25 million for media buys, largely TV and radio. See Exhibit I-2

(Expenditures by Highway 31). Bully Pulpit placed the “sexual predator” ad that targeted

Alabama voters on digital media; Waterfront Strategies contracted with Alabama TV

stations to run the shopping-mall ad.

       B.     SMP and Priorities USA take responsibility for Jones’s victory.

       54.    On election night, J.B. Poersch, the president of SMP, exulted that Jones’s

win was “a great victory for the state of Alabama.”25 He disingenuously stated,

contradicting his communications director, that “this wasn’t all about Roy Moore and

sexual assault,”26 but it was his organization in partnership with Priorities USA that

created, cynically used, and then discarded a front organization, Highway 31, that spent

millions of dollars to make that exact point to the voters of Alabama. Ten days after the

formation of Highway 31, Poersch, making a masked allusion to the allegations against


24
   Kim Chandler, Senate Majority PAC backed Jones’ winning Alabama campaign (AL.com, Dec. 27,
2017).
25
   Id.
26
   Alex Roarty, Democrats predict a 2018 wave election, McClatchyDC.com (Dec. 13, 2017).


                                           21
             Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 22 of 69




Judge Moore, had stated: “Simply, Doug Jones is the only person in this race fit to serve

in the Senate.”27

           55.      In his election-night statement Poersch said: “Senate Majority PAC

implemented a comprehensive program to elect Doug Jones totaling over $6 million.” 28

So eager was Poersch to take credit for the Jones’ win that he did not even mention his

puppet organization, Highway 31, through whom the national Democratic Party PAC

money was funneled. Highway 31 clearly was no more than a fool-the-voters mechanism

created and deployed by SMP and Priorities USA. Once the ruse succeeded, the disguise

came off. Poersch’s statement continued: “Our digital campaign with Priorities USA,

which we began planning in October, targeted about 1.4 million Alabama voters on

YouTube, Facebook, Instagram and Pandora as well as banner ads, premium video and

Google search.”29 Thus, SMP’s election planning was well underway even before it

brought Highway 31 into existence. Poersch’s Senate Majority PAC worked hand in

glove with Priorities USA to design and implement the master plan to defeat Judge

Moore in which the creation of Highway 31 was an integral element.

           56.      On election night after the returns came in, Priorities Chairman Guy Cecil

lauded his partnership with Senate Majority PAC “to run a $1.5 million digital campaign

focused on persuading and mobilizing Alabama’s voters ....” He retweeted a statement by

Executive Director Patrick McHugh that Priorities “was proud to partner with

@MajorityPAC to design & implement a $1.5 million digital program that reached over

27
     Lisa Hagen, Dem PAC bullish on Senate chances, TheHill.com (Nov. 16, 2017).
28
     Senate Majority PAC Statement on Alabama Senate Race, SenateMajority.com (Dec. 12, 2017)
29
     Id. (emphasis added).


                                                22
           Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 23 of 69




1.4 million voters to elect @GDouglasJones.” Cecil added: “Terrific work in Alabama

by the smart team at @Majority PAC.” Months later McHugh reiterated Priorities’

significant involvement in the Alabama race.

          In the Alabama Senate Special—where we played—we produced over 200
          pieces of creative during that race. And so it takes a lot of effort, it takes a
          lot of time, it takes a lot of our resources, to be able to produce that much
          content.30

Again, no mention of Highway 31 which was merely a useful mask to keep voters in the

dark as to the source of the anti-Moore funding.

                                     CAUSES OF ACTION

                                COUNT ONE: DEFAMATION

          57.    Plaintiff repeats and re-alleges all preceding paragraphs as if fully set forth

herein.

          58.    Shopping-mall ad: SMP and Waterfront Strategies. Defendant SMP

through its vendor Waterfront Strategies designed, purchased, and disseminated the false

and defamatory shopping-mall ad detailed in ¶¶ 13-30. Highway 31 was the short-lived

instrumentality that SMP employed to hide from Alabama voters its controlling role in a

defamatory attack ad campaign against Judge Moore. The shopping mall ad contained

quotations which were deceptively juxtaposed to create a false impression that Judge

Moore solicited sex from young girls at the Gadsden mall. The ad also falsely claimed

that Judge Moore was banned from the Gadsden mall. SMP and its vendor Waterfront

Strategies deliberately and intentionally closed their eyes to evidence that Judge Moore

30
   The Bill Press Show (March 29, 2018), https://www.youtube.com/watch?v=gZzgdNR6JnI (1:39:55-
1:40:12).


                                              23
        Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 24 of 69




was not banned from the Gadsden Mall, evidence that was available in the online media

reporting about Judge Moore that they had scrutinized to find the quotations they

employed in the ad. Actual malice. SMP and Waterfront Strategies obviously knowingly

misrepresented the quotations from the AL. com and New Yorker articles of November

13. They had the articles before them from which they extracted the four quotations and

could tell that not one of them supported the proposition that Judge Moore “was actually

banned from the Gadsden mall ... for soliciting sex from young girls.” The deceitful

construction of the shopping-mall ad was not innocent or negligent misrepresentation but

a deliberate misrepresentation of the patent meaning of those articles to achieve the end

of defaming Judge Moore in the eyes of the voting public. The choice of quotations to

support the statement that Judge Moore solicited sex from young girls at the mall was at a

minimum undertaken with a “high degree of awareness of their probable falsity” as

support for that proposition. Garrison v. Louisiana, 379 U.S. 64, 74 (1964).

      59.    Child-predator ad: Priorities USA and Bully Pulpit. Priorities USA is

responsible for the “child predator” ad that targeted Alabama voters on digital media.

Priorities produced that ad in collaboration with SMP and disseminated the ad through its

vendor Bully Pulpit. Priorities masked its role in the defamatory campaign against Judge

Moore by funneling funds through Highway 31 rather than directly paying Bully Pulpit.

The refusal to remove the ad, even after being informed of its misleading nature by the

Alabama Secretary of State, is direct evidence of Priorities’ propensity to employ

deception in its political advertising. ¶¶ 31-38, supra. Actual malice. The use of highly

inflammatory language, typically applied to convicted sex offenders, shows the


                                         24
        Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 25 of 69




defendants’ deliberate choice to defame Judge Moore regardless of the lack of supporting

evidence.

       60.    Unqualified sexual-crime accusations: Guy Cecil. Priorities Chairman

Guy Cecil, apart from his role in directing the funding of the “sexual predator” ad,

personally defamed Judge Moore by directly accusing him of sexual crimes on his

personal Twitter account and in a Priorities press release disseminated to all media. ¶¶

40-41, supra. In those public statements, Cecil described Judge Moore as “a child

molester,” “a sexually assaulting pedophile,” “someone who has sexually assaulted

young women,” and “a child predator…who stalked young girls and assaulted them.”

Cecil’s published statements were assertions of fact, not mere nonactionable opinion.

Those statements, which are per se libelous, presented unproven allegations as fact even

though Cecil had no way of verifying their truth or falsity. Actual malice. Because he

had no way of verifying the truth or falsity of his assertions about Judge Moore, which

had appeared in the press as allegations surfacing for the first time 40 years after the

supposed events occurred, Cecil obviously had to have entertained doubts as to their

truthfulness. Yet with reckless disregard for the truth he asserted as fact allegations that

he could in no way substantiate.

       61.    Actual malice: the deliberate lie. Further evidence of the methodology of

SMP and Priorities to employ deception as a political tactic is their deliberate structuring

of donations to Highway 31 so as to conceal their identities from Alabama voters until

after the election. ¶¶ 44-53, supra. Their post-election statements taking credit for Judge

Moore’s loss are additional evidence that they were the puppet masters behind Highway


                                          25
        Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 26 of 69




31. ¶¶ 54-57, supra. These tactics are evidence that SMP and Priorities did not

accidentally or negligently engage in deception but that the use of the calculated lie was

the heart of their electoral strategy.

       62.     Actual malice: consciously crafting and deploying lies about Judge

Moore. SMP President J.B. Poersch’s statement that “[w]e do what we need to in order

to win” is evidence of a state of mind that is willing to sacrifice truth to expediency.

SMP’s defamation of Judge Moore, therefore, did not arise from a simple failure to

investigate the facts but was instead the product of a deliberate intent to cause harm to

Judge Moore’s Senate campaign by any means, however dishonest, that would

accomplish that end. Instead of acting in good faith to determine the truth of the

statements in the shopping mall ad, SMP deliberately twisted quotations to create the

defamatory effect it sought. The shopping mall ad contained no statements favorable to

Judge Moore that might mitigate a reasonable inference of actual malice. To the contrary,

the ad is a single-minded laser-focused assault on Judge Moore’s character that in no way

pretends to be balanced reporting. The same is true of Priorities’ “sexual predator” ad and

Guy Cecil’s defamatory statements.

       63.     Because Defendants’ accusations of sexual misconduct against Judge

Moore are actionable per se, damages are presumed.

       64.       As a proximate result of the intentional and reckless acts of the

Defendants in defaming Judge Moore, he has suffered disgrace, shame, ridicule, and

contempt. His personal and professional reputations were damaged. He suffered

economic loss including sharply curtailed speaking opportunities, and diminished ability


                                          26
           Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 27 of 69




to market and publicize his works. Judge Moore also suffered grievous emotional pain

and suffering as the result of Defendants’ defamatory attacks against him.

                  COUNT TWO: DEFAMATION BY IMPLICATION

          65.   Plaintiff repeats and re-alleges all preceding paragraphs as if fully set forth

herein.

          66.   Defendant SMP funded and published, or facilitated and directed the

publication of, false and defamatory statements about Judge Moore in the shopping-mall

ad described above with intentional or reckless disregard as to their veracity. SMP and its

agents artfully and deceptively arranged quotations in the shopping-mall ad to convey the

implication that Judge Moore had solicited sex from young girls at the Gadsden Mall,

including one that was 14 years old. The ad also falsely implied that current and former

residents of Gadsden knew of or had heard of this behavior when in fact none of them

had ever made such a statement. Actual malice. SMP intentionally sought to convey in

the shopping-mall ad the false implication that Judge Moore had solicited sex from young

girls at the Gadsden Mall. The very articles, however, from which it extracted supporting

quotes for the ad, directly refute the false implication it sought to convey by deceptively

juxtaposing those quotes. See ¶¶ 13-30, supra. SMP deliberately tore the quotes out of

context to create a false and defamatory implication. SMP had direct knowledge of the

wrongfulness of its actions because the very articles from which it extracted the

quotations to create the misleading ad bear witness to its deception.

          67.   As a proximate result of its intentional and reckless acts in defaming Judge

Moore by implication, SMP is liable in damages as detailed in ¶¶ 58 & 61-64, supra.


                                             27
           Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 28 of 69




 COUNT THREE: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

          68.   Plaintiff repeats and re-alleges all preceding paragraphs as if fully set forth

herein.

          69.   Defendants intentionally produced, funded and disseminated false and

defamatory election ads to cause damage to the reputation and character of Judge Moore.

Those acts were done with the intent of causing extreme emotional distress and were a

proximate cause of the damage Judge Moore suffered from their conduct. Defendants’

actions, which caused mental anguish and severe psychological and emotional distress to

Judge Moore, were outrageous and utterly intolerable in a civilized society.

                                   RELIEF REQUESTED

70.       Judge Moore demands judgment against each Defendant, individually and acting

in concert as joint tortfeasors, for compensatory damages and punitive damages in excess

of $75,000 arising from damage to his reputation and from pain and suffering in the form

of mental anguish and emotional distress attributable to their actions. Judge Moore

requests interest from the date of the injury plus the costs of this action and such other

and further relief as the Court may deem just and proper.

      PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

                Respectfully submitted this 15th day of November, 2019.

                                     /s/ Melissa L. Isaak
                                     Melissa L. Isaak (ASB 4872 A 59I)
                                     melissa@protectingmen.com
                                     The Isaak Law Firm
                                     2815B Zelda Road
                                     Montgomery, AL 36106
                                     (334) 262-8200


                                             28
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 29 of 69




                      Counsel for Plaintiff

                      Larry Klayman, Esq.
                      leklayman@gmail.com
                      (pro hac vice application forthcoming)
                      Klayman Law Group, P.A.
                      2020 Pennsylvania Ave NW, Suite 800
                      Washington, DC, 20006
                      (561) 558-5336

                      Of Counsel




                             29
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 30 of 69




                     EXHIBIT A
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 31 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 32 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 33 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 34 of 69




                     EXHIBIT B
10/15/2018                         Gadsden locals say Moore's
                        Case 4:19-cv-01855-CLM                predatory behavior
                                                         Document                at mall, restaurants
                                                                           1 Filed        11/15/19    not a Page
                                                                                                            secret | AL.com
                                                                                                                      35 of 69



                al.com/news/index.ssf/2017/11/gadsden_residents_say_moores_b.html
                                                                                                                 November 13, 2017


             Gadsden locals say Moore's predatory behavior at mall,
             restaurants not a secret
             Updated Mar 9, 2018; Posted Nov 13, 2017

             77.3k shares

             avollers@al.com

             Roy Moore's penchant for flirting with teen girls was "common knowledge" and "not a big
             secret" around Gadsden, according to some area residents.

             The Senate candidate has denied any wrongdoing in the wake of a report from The
             Washington Post in which four women accused Moore of inappropriate advances - and in
             one instance, a sexual encounter - toward them when they were teens and he was in his
             early 30s.

             One of the four women claims she was 14 at the time, making her the only one whose claim
             would represent a legal violation. Moore has said he never met her. A fifth woman came
             forward this afternoon.

             Moore and other Republican leaders have questioned why it took so long for his accusers,
             now in their 50s, to come forward publicly.

             And yet people who lived in Etowah County during that time have said Moore's flirting with
             and dating much younger women and girls was no secret.

             "These stories have been going around this town for 30 years," said Blake Usry, who grew
             up in the area and lives in Gadsden. "Nobody could believe they hadn't come out yet."

             Usry, a traveling nurse, said he knew some girls that Moore tried to flirt with.

             "It's not a big secret in this town about Roy Moore," he said. "That's why it's sort of
             frustrating to watch" the public disbelieve the women who have come forward, he said.

             The Mall

             Colleagues and others who knew Moore told the Washington Post that he often walked
             alone around the Gadsden Mall.

             The mall opened to great fanfare in 1974, anchored by department stores like Pizitz, Belk
             Hudson and Sears. It had a movie theater, lounge, drug store and restaurants including
             Morrison's Cafeteria.
10/15/2018                        Gadsden locals say Moore's
                       Case 4:19-cv-01855-CLM                predatory behavior
                                                        Document                at mall, restaurants
                                                                          1 Filed        11/15/19    not a Page
                                                                                                           secret | AL.com
                                                                                                                     36 of 69


             It soon became a popular local hangout, especially for teenagers.

             Wendy Miller told The Post that she was 14 and working as Santa's helper at the Gadsden
             Mall in 1977 when Moore first spoke with her and told her she looked pretty. Two years
             later, when she was 16, he asked her out on dates, although her mother wouldn't let her go.

             Usry, who was a teenager at the time, remembers seeing Moore at the mall often.

             "He would go and flirt with all the young girls," he said. "It'd seem like every Friday or
             Saturday night (you'd see him) walking around the mall, like the kids did."

             Jason Nelms, who now lives in Tennessee but grew up in nearby Southside, was a regular at
             the mall when he was a teenager.

             He recalled being told by a mall employee that they kept watch for an older guy who was
             known to pick up younger girls.

             Nelms said he was told later by a concession worker at the mall that it was Roy Moore.

             Greg Legat worked at the Record Bar, a music store near Sears in the mall, from 1981-1985.
             The store was just down from the back entrance of the mall, near the three-screen Mall
             Theatre. It was a popular place for parents dropping off their teens in the evenings and on
             weekends.

             Legat, now 59, said an off-duty Gadsden police officer named J.D. Thomas told him about
             various people he should look out for when he was working. This was around 1981, and
             Thomas worked security at the mall.

             One of the people was a pickpocket, he said, while another was someone prone to pick
             fights.

             One was Roy Moore.

             "I asked him, 'What did he do?'" Legat recalled. "He said, 'If you see him, let me know. I'll
             take care of it.'"

             'Common knowledge'

             Five other current and former Etowah County residents also spoke to AL.com with similar
             accounts.

             "Him liking and dating young girls was never a secret in Gadsden when we were all in high
             school," said Sheryl Porter. "In our neighborhoods up by Noccalula Falls we heard it all the
             time. Even people at the courthouse know it was a well-known secret.

             "It's just sad how these girls (who accused Moore) are getting hammered and called liars,
             especially Leigh (Corfman)."
10/15/2018                       Gadsden locals say Moore's
                      Case 4:19-cv-01855-CLM                predatory behavior
                                                       Document                at mall, restaurants
                                                                         1 Filed        11/15/19    not a Page
                                                                                                          secret | AL.com
                                                                                                                    37 of 69


             On Monday, Beverly Young Nelson became the fifth accuser to come forward against
             Moore. During a press conference, she said she was a 16-year-old waitress at the Old
             Hickory House restaurant in Gadsden when Moore sexually assaulted her in his car. He was
             in his early 30s at the time, she said, and the deputy district attorney of Etowah County.

             Another former waitress, Victoria Beverstock, told AL.com today that she was 20 years old
             and working at The Poor House restaurant in 1992 when Moore came in a few times a week
             to eat and do paperwork.

             She said he made her and the other waitresses uncomfortable by staring at them and
             flirting.

             "He watched us girls quite openly," said Beverstock. "His eyes crawled over our shirts and
             our backsides. He was so open about it that I would try and handle his order as quickly as
             possible.

             "When you didn't smile and flirt back with him, give him an opening, he became rude and
             demanding," she said.

             Teresa Jones, who said she worked at the Etowah County District Attorney's Office with
             Moore, took to Twitter on Friday to say it was "common knowledge" that he pursued
             teenage girls.

             "As a Deputy DA in Gadsden when Roy Moore was there, it was common knowledge about
             Roy's propensity for teenage girls," she tweeted. "I'm appalled that these women are being
             skewered for the truth."

             She later told CNN that Moore often went to local high school events and other hangouts:
             "It was common knowledge that Roy dated high school girls, everyone we knew thought it
             was weird...We wondered why someone his age would hang out at high school football
             games and the mall."

             Tony Hathcock is a photographer in Gadsden who told CBS News that he's known Corfman
             well for five years and believes her. They are both very conservative Republican voters, he
             said, and both voted for Trump. He said she had nothing to gain from speaking out, but felt
             safe speaking out now because her children are now adults.

             He said that growing up in Gadsden, he'd heard rumors about Moore. Last week, he posted
             on Facebook a defense of Corfman. He said that even as a middle-schooler in Gadsden
             he'd heard stories from people he knew about Moore's behavior making them
             uncomfortable.

             *Updated on 11/13/2017 at 7:57 p.m. to include additional quotes from Jason Nelms and Greg
             Legat. Additional reporting William Thornton (wthornton@AL.com).

                1. Sponsor Content
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 38 of 69




                     EXHIBIT C
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 39 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 40 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 41 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 42 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 43 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 44 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 45 of 69




                     EXHIBIT D
        Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 46 of 69



al.com/news/index.ssf/2017/11/roy_moore_campaign_disputes_re.html

November 20, 2017


Roy Moore campaign disputes reports he was
banned from mall
Updated Nov 20, 2017; Posted Nov 20, 2017

By Paul Gattis

pgattis@al.com

The Roy Moore campaign on Monday issued a statement in an effort to refute at least
one national report that the Alabama Republican Senate nominee had at one time been
banned from the Gadsden Mall.

The statement quoted what the campaign described as three former mall employees
attesting that Moore had not been banned.

The New Yorker reported on Nov. 13 that Moore had been banned from the indoor
shopping center in the town that's the seat of his home county of Etowah.

"We are intent upon bringing out the truth, when no one in the press or in D.C. seems to
care," Moore campaign strategist Brett Doster said. "The quotes from these three people
who would have personal knowledge of the mall's security protocol completely counter
everything alleged by the liberal media and the Moore Campaign's political enemies.
Roy Moore is an honorable man, and his character is being affirmed by those who know
him best."

AL.com did not report that Moore had been banned from the mall but has reported that
he spent time in the mall while working as a prosecutor in Gadsden.

Gadsden locals say Moore's behavior at mall, restaurants not a secret

"These stories have been going around this town for 30 years."

Moore's activities in the mall have come under scrutiny after The Washington Post
that Moore interacted with two teen girls at the mall when he was in his 30s. The Post
        Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 47 of 69



later published another account when two other then-teen girls said they had
interactions with Moore at the mall.

Moore has repeatedly denied any allegations of wrongdoing.

The three statements from former mall employees quoted in the Moore press release:

      "In my 26 years working at Gadsden Mall, I never heard anything about Roy
      Moore being banned from the mall or any other mention of issues concerning
      him. As the Operations Manager overseeing Mall Security, I would have been
      aware of something like that." - Johnny Adams, employed by the Gadsden Mall
      for 26 years and was the Operations Manager for 14 years, overseeing mall
      security.

      "As an employee of the Gadsden Mall for Morrison's Cafeteria Corporation from
      the late 1970's through the mid-2000's, I would like to put forth a statement in
      regards to the allegations against Judge Roy Moore. During my time at the
      Gadsden Mall, I formed many lifelong relationships including one with Barnes
      Boyle and his wife, Brenda. Barnes Boyle was manager of the Gadsden Mall and
      Brenda was my manager at Morrison's Cafeteria for many years. Because of this
      relationship, I was abreast on the latest situations that happened throughout the
      Gadsden Mall during that time period. There was a prominent man of Etowah
      County, whom is now deceased that was banned for reasons such as the
      allegations against Judge Moore. However, due to respect for the family, I decline
      to reveal his name. Despite allegations against other patrons of the mall, I never
      heard of Roy Moore's name come in conversation with any such misconduct
      against women or a supposed banning from the Gadsden Mall." - Johnnie V.
      Sanders, employee of Gadsden Mall from late 70's to mid-2000's.

      "We did have written reports and things. To my knowledge, he {Moore} was not
      banned from the mall." - Barnes Boyle, Former Manager of the Gadsden Mall
      (1981-1986).

Said Doster in the statement, "The people of Alabama are tired of false accusations and
one-sided reporting from the liberal media. "Truth matters or it doesn't and the Moore
campaign will deliver the truth about the character of Judge Roy Moore to affirm what
the people of Alabama are already convinced of."
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 48 of 69




                     EXHIBIT E
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 49 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 50 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 51 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 52 of 69
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 53 of 69




                     EXHIBIT F
10/13/2018             Secretary
                         Caseof 4:19-cv-01855-CLM
                                 State John H. Merrill Provides Clarification
                                                                   Document   on Inaccurate Information
                                                                                      1 Filed           in Highway 31Page
                                                                                                    11/15/19          Now Ad54
                                                                                                                            | Alabama
                                                                                                                                 of 69Secretary of State
                                                  Exhibit F-1

                   Alabama Secretary of State                                                                                                              



Secretary of State John H. Merrill
Provides Clari cation on Inaccurate
Information in Highway 31 Now Ad
Home  Newsroom  Secretary of State John H. Merrill Provides
Clari cation on Inaccurate Information in Highway 31 Now Ad


     FOR IMMEDIATE RELEASE


     December 5, 2017 - MONTGOMERY - In the Alabama Secretary of State Of ce's
     continued efforts to empower and encourage all Alabama residents to participate in the
     electoral process, one issue our of ce must work toward is the reconciliation of any
     instance whereby voter confusion is presented.


     Reports from several sources indicate a targeted effort to misinform and confuse voters
     regarding whether an individuals' voting record would be available to the public. No
     individual voting record is made available to anyone at anytime, including the voter
     who cast the ballot.


     When voters cast a ballot the State of Alabama's voter registration system is updated to
     document the election that a voter participated in but no record is ever made
     documenting the candidate for whom the ballot was cast.


     In the Alabama Primary and Primary Run-off Elections a record is made which would
     indicate whether a voter had voted in either the Democrat or Republican party race
     but the name of the candidate for whom the voter cast their ballot is never recorded.


     Additionally, in Alabama, voters do not provide political party af liation when they
https://sos.alabama.gov/newsroom/secretary-state-john-h-merrill-provides-clarification-inaccurate-information-highway-31                                       1/2
10/13/2018             Secretary
                         Caseof 4:19-cv-01855-CLM
                                 State John H. Merrill Provides Clarification
                                                                   Document   on Inaccurate Information
                                                                                      1 Filed           in Highway 31Page
                                                                                                    11/15/19          Now Ad55
                                                                                                                            | Alabama
                                                                                                                                 of 69Secretary of State
     register to vote because the state does not track that information.


     A link to a recorded copy of the ad as reported to the Secretary of State's Of ce is
     available below.


     https://tinyurl.com/y7obeyzs


     We have communicated with the individual(s) that created the video and have
     expressed to them the misinterpretations presented in this political commercial.
     Monday, the PAC responded to the Of ce and indicated they would not amend nor
     take out any of the information in the ad.




  Alabama Directory - Online Services - Alabama.gov - Statements &
                                              Policies - Feeds - Contact Us

    P.O. Box 5616 Montgomery, AL 36103-5616 - Phone: (334) 242-7200 -
                                                             Fax: (334) 242-4993




https://sos.alabama.gov/newsroom/secretary-state-john-h-merrill-provides-clarification-inaccurate-information-highway-31                                   2/2
10/13/2018            Secretary
                        Caseof 4:19-cv-01855-CLM
                                State Works with Google to RemoveDocument
                                                                  Misleading Highway 31 Advertisement
                                                                                1 Filed      11/15/19 From the Internet56
                                                                                                             Page      | Alabama
                                                                                                                            of 69Secretary of State
                                    Exhibit F-2

                  Alabama Secretary of State                                                                                                          



Secretary of State Works with
Google to Remove Misleading
Highway 31 Advertisement From the
Internet
Home  Newsroom  Secretary of State Works with Google to Remove
Misleading Highway 31 Advertisement From the Internet


     FOR IMMEDIATE RELEASE


     December 6, 2017 - MONTGOMERY - Recent reports to the Alabama Secretary of State's
     Of ce indicated the existence of an ad that was targeting Alabamians with incorrect or
     inaccurate information intent on confusing voters. The ad made claims that the
     candidate a voter casts their ballot for would be made public and would be shared with
     members of their community.


     This ad was reported to be on YouTube among other digital platforms. Once the ad was
     reported Secretary Merrill instructed his team to work quickly to ensure Alabamians
     were not confused or dissuaded from participating in our democratic process due to
     misinformation or fear of retribution for how they chose to cast their ballot.


     Secretary Merrill's team contacted the Media and Advertising team at Google
     (YouTube's parent company) and through several intense discussions and many
     references to Alabama State Law the team at Google felt the ad should be "disapproved"
     and that it was in violation of the AdWords advertising policies.


     The ad has been removed by Google and was done so at the request of the Alabama
https://sos.alabama.gov/newsroom/secretary-state-works-google-remove-misleading-highway-31-advertisement-internet                                         1/3
10/13/2018            Secretary
                        Caseof 4:19-cv-01855-CLM
                                State Works with Google to RemoveDocument
                                                                  Misleading Highway 31 Advertisement
                                                                                1 Filed      11/15/19 From the Internet57
                                                                                                             Page      | Alabama
                                                                                                                            of 69Secretary of State
     Secretary of State’s Of ce.


     Secretary Merrill expressed appreciation that the company was willing to listen and
     understood the gravity of the voting process and how delicate it can be.


     A copy of the original release (12/5/2017) is available below:


     In the Alabama Secretary of State Of ce's continued efforts to empower and encourage
     all Alabama residents to participate in the electoral process, one issue our of ce must
     work toward is the reconciliation of any instance whereby voter confusion is
     presented.


     Reports from several sources indicate a targeted effort to misinform and confuse voters
     regarding whether an individuals' voting record would be available to the public. No
     individual voting record is made available to anyone at anytime, including the voter
     who cast the ballot.


     When voters cast a ballot the State of Alabama's voter registration system is updated to
     document the election that a voter participated in but no record is ever made
     documenting the candidate for whom the ballot was cast.


     In the Alabama Primary and Primary Run-off Elections a record is made which would
     indicate whether a voter had voted in either the Democrat or Republican party race
     but the name of the candidate for whom the voter cast their ballot is never recorded.


     Additionally, in Alabama, voters do not provide political party af liation when they
     register to vote because the state does not track that information.


     A link to a recorded copy of the ad as reported to the Secretary of State's Of ce is
     available below.


     https://tinyurl.com/y7obeyzs




https://sos.alabama.gov/newsroom/secretary-state-works-google-remove-misleading-highway-31-advertisement-internet                                     2/3
10/13/2018            Secretary
                        Caseof 4:19-cv-01855-CLM
                                State Works with Google to RemoveDocument
                                                                  Misleading Highway 31 Advertisement
                                                                                1 Filed      11/15/19 From the Internet58
                                                                                                             Page      | Alabama
                                                                                                                            of 69Secretary of State

  Alabama Directory - Online Services - Alabama.gov - Statements &
                                            Policies - Feeds - Contact Us

    P.O. Box 5616 Montgomery, AL 36103-5616 - Phone: (334) 242-7200 -
                                                          Fax: (334) 242-4993




https://sos.alabama.gov/newsroom/secretary-state-works-google-remove-misleading-highway-31-advertisement-internet                                     3/3
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 59 of 69




                     EXHIBIT G
10/13/2018            Case Anti-Roy Moore ad: Roy Moore: Highway
                           4:19-cv-01855-CLM                     31's anti-Moore
                                                           Document              ad misleading,
                                                                            1 Filed             SecretaryPage
                                                                                         11/15/19        of State John
                                                                                                                   60 Merrill
                                                                                                                       of 69says


             Anti-Moore ad 'inaccurate,' misleading, Secretary of
             State says
                montgomeryadvertiser.com/story/news/politics/2017/12/05/anti-moore-voting-record-
             ad/924554001
             Melissa Brown, Montgomery Advertiser Published 4:52 p.m. CT Dec. 5, 2017 | Updated 7:24
             p.m. CT Dec. 5, 2017
             The race in Alabama is proving to be flush with cash ... at least on the Democrats' side.
             Wochit

             (Photo: Brynn Anderson, AP)

             An anti-Roy Moore ad is misinforming Alabama voters about their anonymity in the voting
             booth, Secretary of State John Merrill says.

             Merrill’s office on Tuesday released a statement on an ad representing a “targeted effort to
             misinform and confuse voters.”

             The ad spot features a voiceover and a “Stand Against Roy Moore” graphic. The ad is
             financed by political action committee Highway 31, a pro-Doug Jones PAC, and is
             unaffiliated with either campaign.

             “Your vote is public record, and your community will know whether or not you helped stop
             Roy Moore,” the online ad says.

             “No individual voting record is made available to anyone at anytime, including the voter
             who cast the ballot,” said the Secretary of State’s statement. “When voters cast a ballot the
             State of Alabama’s voter registration system is updated to document the election that a
             voter participated in but no record is ever made documenting the candidate for whom the
             ballot was cast.”

             When asked if Highway 31 has any plans to alter or change the language in the ad
             following Merrill’s statement, a spokesperson provided this emailed statement to the
             Advertiser.

             “The Secretary of State is distorting the intent of the ad,” a Highway 31 spokesperson said
             in an emailed statement. “Whether or not someone votes is public knowledge. The ad is not
             improper. Standing up and voting against Roy Moore on Dec. 12 is critically important to
             the future of our state and we are going to make sure all Alabamians know that.”

             On Dec. 1, Montgomery Advertiser attorneys sent Highway 31 a cease-and-desist letter
             regarding a direct mail advertisement featuring the Advertiser’s name in a mock masthead
             design at the top of the advertisement.

             Several people who received the ad were led to believe the Advertiser produced it.
10/13/2018            Case Anti-Roy Moore ad: Roy Moore: Highway
                           4:19-cv-01855-CLM                     31's anti-Moore
                                                           Document              ad misleading,
                                                                            1 Filed             SecretaryPage
                                                                                         11/15/19        of State John
                                                                                                                   61 Merrill
                                                                                                                       of 69says


             “The use of our name was unnecessary and misleading,” Montgomery Advertiser Executive
             Editor Bro Krift said.

             The ad quotes four news interviews from the Los Angeles Times, New York Times,
             Washington Examiner and Sean Hannity’s Fox News show. All quotes include the date of the
             original interview or footnoted citations at the bottom of the ad.

             The Montgomery Advertiser header, which includes the headline “Woman alleges Moore
             attack,” is not dated or cited. The same headline led the Tuesday, Nov. 14 edition of the
             Montgomery Advertiser.

             “Your actions are intentionally confusing members of the public concerning the source of
             the ad, as well as concerning who owns the newspaper,” attorney J. Evans Bailey writes in
             the Dec. 1 letter. “Indeed, while the ‘Montgomery Advertiser’ appears at the top of the
             advertisement in large bold font, the names of other publications, cited as sources for other
             contentions in the ad, appear in footnotes, in small print, at the bottom of the ad. There are
             no similar footnoted citatons referencing ‘The Montgomery Advertiser.’ This leaves the
             impression that ‘The Montgomery Advertiser’ produced the ad and then cited other
             publications as sources.”

             Highway 31 has not yet returned request for comment regarding the direct mail ad.

             Adam Muhlendorf, a Montgomery-based political strategist, and Birmingham attorney
             Edward Still are leading the PAC, according to a Dec. 1 Washington Post report.

             The Post reports Highway 31 is "legally evading Federal Election Commission disclosure
             rules" to hide the identities of its donors.

             The PAC has spent some $2 million to date on television, digital and direct mail ads but did
             not accept donations before Nov. 22, the FEC deadline for pre-election donor reports. Final
             expense reports are due by Jan. 21.
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 62 of 69




                     EXHIBIT H
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 63 of 69
                 Exhibit H-1
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 64 of 69
10/27/2018                               Priorities USA Congratulates
                          Case 4:19-cv-01855-CLM         Document     Senator-elect
                                                                         1 Filed    Doug Jones - Priorities
                                                                                       11/15/19         PageUSA 65 of 69



                                                                               Exhibit H-2




                                        December 12, 2017                             |      Press Release

       Priorities USA Congratulates Senator-elect Doug Jones



     FOR IMMEDIATE RELEASE
     December 12, 2017

                                Priorities USA Congratulates Senator-elect Doug Jones

     Washington, DC — Priorities USA Chairman Guy Cecil released the following statement
     congratulating Doug Jones on his victory in the Alabama special election for US Senate:

     “Doug Jones has spent decades ﬁghting for Alabamians and will now have the
     opportunity to continue to do so in the United States Senate. The people of Alabama sent
     a message tonight by putting country and state ahead of partisan politics and all
     Americans will now beneﬁt from their decision. Unfortunately, the same cannot be said
     for Donald Trump and national Republicans, who supported a child molester who wants
     an America where being gay is a criminal offense, women shouldn’t run for oﬃce, and
     African Americans are discriminated against at the ballot box, all in service to tax cuts
     for the rich. This is a stain on the Republican Party that will last forever. We will make
     sure of it.”

     “Priorities USA was proud to stand up for Doug and against a pedophile by partnering
     with Senate Majority PAC to run a $1.5 million digital campaign focused on persuading
     and mobilizing Alabama’s voters, particularly those in the African American community,
     beginning even before the news broke about allegations against Roy Moore.”




                                                                                        

https://priorities.org/press/priorities-usa-congratulates-senator-elect-doug-jones/                                        1/3
Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 66 of 69




                      EXHIBIT I
             Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 67 of 69
                                 Exhibit I-1

HIGHWAY 31 CONTRIBUTIONS

Date              Contributor                               Amount

11/24/2017        SMP                                   1,200,000.00
11/27/2017        PRIORITIES USA ACTION                   785,000.00
11/29/2017        LEAGUE OF CONSERVATION VOTERS, INC.     250,000.00
11/29/2017        PRIORITIES USA ACTION                   125,000.00
11/29/2017        SMP                                   1,500,000.00
11/30/2017        LEONARD BELL                              2,000.00
12/2/2017         LEONARD BELL                              3,000.00
12/4/2017         DAVID M. MAGERMAN                         5,000.00
12/5/2017         SMP                                     400,000.00
12/6/2017         PHILLIP SINGERMAN                           250.00
12/8/2017         SMP                                      80,000.00
12/18/2017        SMP                                      14,000.00
12/31/2017        ACTBLUE                                   1,048.00
1/4/2018          SMP                                       2,230.21

                                                        4,367,528.21

                  SMP                                   3,196,230.21
                  PRIORITIES USA ACTION                   910,000.00
                  LEAGUE OF CONSERVATION VOTERS, INC.     250,000.00
                  LEONARD BELL                              5,000.00
                  DAVID M. MAGERMAN                         5,000.00
                  ACTBLUE                                   1,048.00
                  PHILLIP SINGERMAN                           250.00

                                                        4,367,528.21
             Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 68 of 69
                               Exhibit I-2

HIGHWAY 31 EXPENDITURES

Date             Vendor                        Purpose                           Amount

11/8/2017        Bully Pulpit Interactive      Online Advtsg & MPC             134,866.01
11/8/2017        Denise Nelson Voiceovers      Media Production Costs              550.00
11/21/2017       Bully Pulpit Interactive      Online Advtsg & MPC              91,260.00
11/22/2017       Bully Pulpit Interactive      Online Advtsg & MPC             151,951.96
11/22/2017       ZUUR                          Media Production Costs            2,160.00
11/22/2017       Denise Nelson Voiceovers      Media Production Costs            1,170.00
11/22/2017       ZUUR                          Media Production Costs            3,240.00
11/22/2017       Waterfront Strategies         Media Buy                       309,690.00
11/22/2017       Denise Nelson Voiceovers      Media Production Costs            1,755.00
11/22/2017       Bully Pulpit Interactive      Media Production Costs            1,690.00
11/22/2017       Putnam Partners               Media Production Costs           29,716.78
11/22/2017       Nutt Labs                     Media Production Costs            2,348.00
11/22/2017       Bully Pulpit Interactive      Online Advtsg & MPC             262,729.31
11/22/2017       Bully Pulpit Interactive      Media Production Costs            2,535.00
11/22/2017       Bully Pulpit Interactive      Online Advtsg & MPC             125,000.00
11/22/2017       Nutt Labs                     Media Production Costs            3,552.00
11/23/2017       Waterfront Strategies         Media Buy                        99,623.00
11/23/2017       Putnam Partners               Media Production Costs            3,650.00
11/26/2017       Bully Pulpit Interactive      Online Advtsg & MPC             199,880.12
11/26/2017       Bully Pulpit Interactive      Online Advtsg & MPC             280,631.68
11/27/2017       Ourso Beychok Johnson, Inc.   Direct Mail                      57,369.00
11/28/2017       Putnam Partners               Media Production Costs           21,447.28
11/28/2017       Waterfront Strategies         Media Buy                        89,910.00
11/29/2017       Ourso Beychok Johnson, Inc.   Direct Mail                      57,369.00
11/30/2017       ActBlue Technical Services    Credit Card Processing Fees          79.99
11/30/2017       Waterfront Strategies         Media Buy                       213,927.00
11/30/2017       Waterfront Strategies         Media Buy                       519,537.00
12/1/2017        Think Rubix, LLC              Strategic Consulting Services    70,000.00
12/1/2017        NGP VAN, Inc.                 Database Services                   300.00
12/1/2017        Civis Analytics, Inc.         Research Services                16,000.00
12/1/2017        Putnam Partners               Media Production Costs            2,603.72
12/1/2017        Waterfront Strategies         Media Buy                        99,009.00
12/1/2017        Ourso Beychok Johnson, Inc.   Direct Mail                      57,369.00
12/4/2017        Ourso Beychok Johnson, Inc.   Direct Mail                      57,369.00
12/5/2017        Resonance Campaigns           Direct Mail                     100,598.10
12/6/2017        Denise Nelson Voiceovers      Media Production Costs              270.00
12/6/2017        Waterfront Strategies         Media Buy                        35,821.23
12/6/2017        Waterfront Strategies         Media Buy                        24,957.00
12/6/2017        Putnam Partners               Media Production Costs           24,025.16
12/6/2017        Putnam Partners               Media Production Costs           25,599.69
12/6/2017        Bully Pulpit Interactive      Online Advtsg & MPC             153,983.00
12/6/2017        Waterfront Strategies         Media Buy                       166,201.23
12/7/2017        Think Rubix, LLC              Strategic Consulting Services    30,000.00
             Case 4:19-cv-01855-CLM Document 1 Filed 11/15/19 Page 69 of 69


12/7/2017        Resonance Campaigns           Direct Mail                      100,598.10
12/8/2017        Waterfront Strategies         Media Buy                         93,713.88
12/8/2017        Waterfront Strategies         Media Buy                        374,855.50
12/9/2017        Putnam Partners               Media Production Costs             2,178.21
12/9/2017        Waterfront Strategies         Media Buy                         74,648.00
12/11/2017       ActBlue Technical Services    Credit Card Processing Fees          118.50
12/11/2017       Waterfront Strategies         Media Buy                         31,256.30
12/11/2017       Waterfront Strategies         Media Buy                        124,951.86
12/11/2017       Bully Pulpit Interactive      Online Advtsg & MPC               15,000.00
12/18/2017       ActBlue Technical Services    Credit Card Processing Fees          246.83
12/18/2017       Adam S. Muhlendorf            Strategic Consulting Services     15,000.00
12/23/2017       ActBlue Technical Services    Credit Card Processing Fees            0.99
1/5/2018         Edward Still                  Legal Services                     2,490.00
                 Unknown                       Sched. B (Op. Exp.)                  725.78

                                               Total                           4,367,528.21

                 Waterfront Strategies         Media Buy                       2,258,101.00
                 Bully Pulpit Interactive      Online Advtsg & MPC             1,419,527.08
                 Ourso Beychok Johnson, Inc.   Direct Mail                       229,476.00
                 Resonance Campaigns           Direct Mail                       201,196.20
                 Putnam Partners               Media Production Costs            109,220.84
                 Think Rubix, LLC              Strategic Consulting Services     100,000.00
                 Civis Analytics, Inc.         Research Services                  16,000.00
                 Adam S. Muhlendorf            Strategic Consulting Services      15,000.00
                 Nutt Labs                     Media Production Costs              5,900.00
                 ZUUR                          Media Production Costs              5,400.00
                 Denise Nelson Voiceovers      Media Production Costs              3,745.00
                 Edward Still                  Legal Services                      2,490.00
                 ActBlue Technical Services    Credit Card Processing Fees           446.31
                 NGP VAN, Inc.                 Database Services                     300.00
                 Unknown                       Sched. B (Op. Exp.)                   725.78

                                               Total                           4,367,528.21
